Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 10 and 28 are pending.
Claims 10 and 28 were amended.
Claims 1-9, 11-27, and 29 were cancelled.
Claim Rejections - 35 USC § 112
Claim 1 was previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 7/1/2021. Accordingly, the rejection to the claim under 35 USC § 112 has been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regards to claim 10, Rensink ‘757 in view of Wi and further in view of Rensink ‘032 teaches all of the limitations of the claim but does not teach or fairly suggest “one or more blocks formed from additional vertically lapped nonwoven material, wherein said one or more blocks are positioned under said top layer and encircle or partially encircle a support”. Wi is relied upon to teach cushioning layers comprising vertical lapping nonwoven material and Rensink ‘032 is relied upon to teach a plurality of layers sewn together and do not remedy the deficiencies of Rensink ‘757. Winton discloses a mattress core and cover assembly comprising side panels and end panels that encircle a mattress core but does not teach or fairly suggest said side panels and end panels comprising vertically lapped woven material. There is no teaching in either Rensink ‘757 or Winton that links the end and side panels comprising any material other than foam. Claim 10 is therefore allowable. Claim 28 is also allowable since it requires all of the limitations of the base claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/13/2021